Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 1 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 2 of 18

JODY L. BROADDUS, Eso
Peaniiter ads
Acleane i AnZONe-atid

JILL L. UEHARA, Esq.

Criminal Deiense Attorney; Acne d in Liowar

MARC }. VICTOR, Esq. ‘a
Frestde nt one Gertiaed Crisieial bos = pot eM

by Tho Arena boerd of beget Soe Cialeain

 

LIP VISi eC bert Ebon

| SYDNEY J. OSHINSKI, Esa.
LAW FIRM

i Criminal Defense Attorney; Admitted In Arizoia

AdMTEG in Ar Gna and Haves ri

ANDREW C. MARCANTEL, Esq.

Parner and Criminal Defense Attorney;
Admitted in Arizona and Hawall

HOWARD F. DWORMAN, Esq.

Cumuinal Defense Attorney; Admitted in Arizona

   

   

   
 

 

January 20, 2021

VIA EMAIL AND FIRST-CLASS MAIL

Joseph Popolizio, Esq.

Jones, Skelton & Hochuli, P.L.C.

40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Re: — Wheatcroft v. City of Glendale, et al.

Dear Joe:

We want to discuss matters with Defendants Matthew Schneider, Michael Fernandez,
and Mark Lindsey which create non-waivable conflicts between and among those individual
Defendants as well as with Defendant City of Glendale.

Please provide me with the names and contact information for the new lawyers for each
of the officers. If you are refusing to provide such information, please be advised that we will
file a motion with the Court requesting your disqualification due to the non-waivable conflicts.

Sincerely,

ATTORNEYS FOR FREEDOM
2

 

JLB/hw

3185 South Price Road ‘l promise to represent my clients 1003 Bishop Street
Chandler, Arizona 85248 the way | would want to be Suite 1260 Pauahi Tower
Phone: 480-755-7110 CT TCA Le Honolulu, Hawai'i 96813

Fax: 480-857-0150 7 Moe Phone: 808-647-2423

AttorneysForFreedom.com

 
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 3 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 4 of 18

Josep J. Popouizio* or JON ES 40 NonTH CENTRAL AVENUE
TELEPHONE: (602) 263-1741 & 2 ) Suite 2700
Fax: (602) 200-7876 | SKELTON & PHOENIX, ARIZONA 85004
E-MAIL: @JSHFIRM.COM “e i PHONE: (602) 263-1700

JPOPOLIZIO@JISHFIRM.CON HOCHULI, PL.C. Fane ioe 5 ES
* ALSO ADMITTED IN CONNECTICUT WWW.JSHFIRM.COM

AND WASHINGTON, D.C.

lan C. Beck

TELEPHONE: (602) 263-7361
Fax: (602) 200-7871
E-MAIL: IBECK@JSHFIRM.COM

 

January 29, 2021

Jody L. Broaddus, Esq.
Attorneys For Freedom
3185 South Price Road
Chandler, AZ 85248

Re: Johnny Wheatcroft, et al. v. City of Glendale, et al.
United States District Court Case No. 2:18-cv-02347-MTL

Dear Jody:

I hope this letter finds you and yours well and healthy.

Thank you for your letter dated January 20, 2021 regarding your claim that
“matters with Defendants Matthew Schneider, Michael Fernandez, and Mark Lindsey which
create non-waivable conflicts between and among those individual Defendants as well as with
Defendant City of Glendale” exist, and your demand that I provide you with the names for the
new lawyers under the threat of filing a motion to disqualify me as counsel for these Defendants.

First, we have certainly spent enough time together throughout discovery and
during depositions. I am curious as to why you have not addressed this subject with me before—
especially because, this past summer, you suggested to Barry Mitchell, Matthew Schneider’s
separate counsel, that you believed that I had a conflict which precluded me from representing
my clients. Until now, you have not broached this subject with me. Moreover, even if this was a
recent revelation, your letter was received via email on January 20, 2021, while I was examining
your client, Johnny Wheatcroft, during his deposition at the Pima County Jail. I did not address
the email or letter then, as I was in the midst of deposing Mr. Wheatcroft and had no idea that
your paralegal had emailed your letter at that time. As you may recall, I had secured my cell
phone in a locker at the jail. In addition, as I also recall, you made a rather hasty exit from the
facility at the conclusion of Mr. Wheatcroft’s deposition, and failed to inform me of the letter
that awaited me or the issues it contained.

Second, my curiosity does not end with the timing of this letter. Of course, I am
certainly curious as to the basis and authority of your accusations and demands. Considering the
seriousness of this issue, your apparent belief that I am somehow proceeding unethically with the
representation of my clients, and your threat to file a motion to seek my disqualification (if you

90988 15.1
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 5 of 18

JONES, SKELTON & HOCHULI, P.L.C.

Page 2

indeed possess the standing to do so), your letter leaves me greatly disadvantaged. Despite your
serious accusation and threat, you have failed to define and describe the basis of the non-
waivable conflict that you contend exists. While I would certainly discuss this claimed “non-
waivable conflict” with you, you first need to identify, define, and provide the basis of it before
any discussion can occur. I am not willing to discuss this “non-waivable conflict” from the
current position in which you have placed me—.e. that of a blind man, in a dark room, looking
for a black cat that isn’t there.

So my request is reasonable and simple: with detail and in writing, please
identify, define, and describe this “non-waivable conflict”. Unless and until this occurs, I cannot
enter into a meaningful discussion with you (and I assume Mark Victor, from your use of the
pronoun “we”) or provide you with a more detailed response to your letter and the accusations
you set forth within it. Without the information that I request and which you supposedly have in
your possession, you have placed me in an untenable position with the opinion that this is
nothing but an attempt to gain some sort of advantage in this litigation.

In the meantime, please note that I am not refusing to provide you with the names
and contact information for the new lawyers for each of the officers, as you have demanded
under the threat of moving for my disqualification. Rather, I have no information to provide you
in this regard, as I am the counsel of record for each of the Defendants in this action.

Jody, I look forward to your written response to this letter and our discussion
which will follow. In the meantime, have a great day and weekend, and stay healthy and safe!

Sincerely,

Joseph J. Popolizio
Ian C. Beck
For the Firm

JJP/mw

9098815.1
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 6 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 7 of 18

ANDREW C. MARCANTEL, Eso.
Andy@AttorneysForFreedom.com

Partner and Criminal Defense Attorney

JODY L. BROADDUS, Esq.

MARC J. VICTOR, Esq.
Marc@AttorneysForFreedom.com

President

Certified Criminal Law Specialist by
The Arizona Board of Legal Specialization Jody@AttorneysForFreedom.com
Admitted in Arizona and Hawaii Farther and Supervising Civil Attorney

 

February 1, 2021

VIA EMAIL AND FIRST-CLASS MAIL

Joseph Popolizio, Esq.

Jones, Skelton & Hochuli, P.L.C.

40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Re: _Wheatcroft v. City of Glendale, et al.

Dear Joe:
This letter is in response to your letter dated January 29, 2021.

First, your letter states that I made a “rather hasty exit” from the jail facility after Mr.
Wheatcroft’s deposition in Tucson. As you are aware, the deposition began at 9:00 a.m. and
was not concluded until approximately 6:00 p.m., and I still had to drive back to Phoenix after
the deposition. I have been dealing with a family medical situation that made my absence
rather difficult on my family. It was imperative that I got home as quickly as possible. Thus,
contrary to your insinuation, my departure once the deposition was concluded was personal in
nature and had nothing to do with you or this case.

Second, I have not made any statement whatsoever as to whether or not you have
proceeded unethically. Rather, as previously stated, we want to discuss matters with
Defendants Matthew Schneider, Michael Fernandez, and Mark Lindsey which create non-
waivable conflicts between and among those individual Defendants as well as with Defendant
City of Glendale. Your request that I first discuss those matters with you is inappropriate given
the nature of the conflict.

Your letter indicates that you are not refusing to provide me with the names and contact
information for the new lawyers for each of the officers, However, you have not provided any
such contact information, and you reiterated that you are counsel of record. Therefore, I am
again requesting that you provide me with the names and contact information for each of the

3185 SOUTH PRICE ROAD, CHANDLER ARIZONA 85248 WEIR ne ogee A ack

Phone:480.755.7110 Fax: 480.857.0150 Se eee ad
eau et B

Jail Line: 480.755.4921
AttorneysForFreedom.com

eS

 
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 8 of 18

officers. As stated in my prior letter, if you are refusing to provide such information, please
let me know so I can file the motion with the Court requesting your disqualification due to the
non-waivable conflicts.

Sincerely,
ATTORNEYS FOR FREEDOM
De : t. Fee il 9 f-t- ee mete ——__
i eye a © :

> Cc ,
_Aody L. Broaddus, Esq.

JLB/hw
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 9 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 10 of 18

Heather Wilson
SSS PN SE SST ST ST

From: Jody Broaddus

Sent: Wednesday, February 24, 2021 11:18 AM
To: JOE POPOLIZIO

Ce: lan Beck; Heather Wilson; Julie Wanner
Subject: Wheatcroft v. Glendale, et. al.

Joe,

With regard to my letters dated January 20 and February 1, we have not received any information for separate counsel
for Schneider, Fernandez, and Lindsay. Also, the deadline for settlement talks in this case is March 26, 2021. As you
know, the Plaintiffs have made several attempts to try to resolve this matter since July of 2018, but with no response or
reciprocal efforts by the Defendants in any manner. Thus, | am concerned about the futility of informal settlement
discussions without an independent mediator or settlement judge. Therefore, please let me know if you would be in
agreement to a mediator or settlement judge to assist in this matter. If not, please provide me with date that we can
engage in settlement talks before the March 26, 2021 deadline. Also, please confirm that Schneider, Fernandez, and
Lindsay have separate legal counsel for the settlement discussions due to the conflicts.

Best regards,
Jody L. Broaddus

Partner and Supervising Civil Attorney

Partner and Supervising Civil Attorney Led yy OM |
™ 7 « bs Vale |

Admitted in Arizona and Hawai'i TT

E-mail: Jody@AttorneysforFreedom.com AttorneysForfreedom.com SUCaneNs

Jody L. Broaddus, Esq. TN od oO
mat

ry we =

ee eo

7 s *- 3185 South Price Road - Chandler, ere vrs (480) 755-7110 =
1003 Bishop Street, Suite 1260 - Pauahi Tower - Honolulu, Hawai'i 96873 | (808) 647-2423

 
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 11 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 12 of 18

Heather Wilson
asa e reese ere eee eee eee ee ee a eee ee SS BT TT

From: JOSEPH POPOLIZIO <Jpopolizio@JSHFIRM.com>

Sent: Monday, March 1, 2021 7:44 PM

To: Jody Broaddus

Ce: lan Beck; Heather Wilson; Julie Wanner; Justin Ackerman
Subject: RE: Wheatcroft v. Glendale, et. al.

Dear Jody,

| hope this email finds you and yours doing well.

Plaintiffs certainly have made demands contained in Notices of Claim and the withdrawn Offer
of Judgment. Over time, Plaintiffs increased their demands for settlement contained in the
Notices of Claim, from the initial Notice from prior counsel, the first Notice that you sent, and
then the Notice that included the claims of the minor children. | also recognize the stipulated
dismissal as an effort towards the resolution of this case, as it eliminated all of Anya

Chapman’s claims and, therefore, her multi-million demand for settlement.

In addition, Plaintiffs’ demands have been very high, despite the realities that discovery has |
revealed. Moreover, without the testimony of Anya Chapman, who you were unable to find
and with whom you were unable to communicate, even when she was your client and a
Plaintiff, the evaluation of this matter was certainly difficult, if not impossible. Now that her
deposition has finally occurred, despite repeated efforts of Defendants to depose her, that
piece of the puzzle has been addressed. The same goes for Johnny Wheatcroft’s deposition,
which was, as you are well aware, delayed due to his incarceration and Covid-19 restrictions
imposed by the ADCRR which required the issuing of a Writ of Habeas Corpus ad
Testificandum to override. Both of these depositions have occurred within the last 1.5
months. As a result of these depositions and those previously taken, we now have the lay of
the land for dispositive motion and settlement evaluation purposes.

In reference to your previous letters, please recall that | have twice written you with regard to
the issue of what you claimed to be the basis of my alleged disqualification. | was explicit and
sincere in my request for you to define this claimed disqualification issue in writing; you
refused to do so. From this email, | believe that settlement negotiations is what you believe to
present the issue; if that was the case, then why didn’t you just say so? Clarity of this issue
and your position are all that | request. And my request is reasonable. If you disagree, please
tell me why you disagree. With regard to the request for prospective identification of counsel,
| will get back to you on that issue.
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 13 of 18

In the meantime, | do believe that a private mediator is necessary to facilitate settlement
discussions in this matter given the complexity and number of claims presented, and the
amount of Plaintiffs’ demand given the evidence presented and discovered during this

action. In addition, holding the mediation after the summary judgment deadline would
certainly assist the mediator and the parties to assess the claims that remain and the potential
for success on those claims, or lack thereof. Please let me know who you would suggest to
mediate this matter. | will also think of potential mediators and share them with you, as well.

Please know that | will be tied up most of the day tomorrow, just in case you try to reach me
by phone or email.

Nevertheless, | look forward to hearing from you. In the meantime, have a nice night, a great
day tomorrow, and stay healthy and safe.

Sincerely,

Joe

From: Jody Broaddus [mailto:jody@attorneysforfreedom.com]
Sent: Wednesday, February 24, 2021 11:18 AM

To: JOSEPH POPOLIZIO

Cc: Ian Beck; Heather Wilson; Julie Wanner

Subject: Wheatcroft v. Glendale, et. al.

Joe,

With regard to my letters dated January 20 and February 1, we have not received any information for separate counsel
for Schneider, Fernandez, and Lindsay. Also, the deadline for settlement talks in this case is March 26, 2021. As you
know, the Plaintiffs have made several attempts to try to resolve this matter since July of 2018, but with no response or
reciprocal efforts by the Defendants in any manner. Thus, |am concerned about the futility of informal settlement
discussions without an independent mediator or settlement judge. Therefore, please let me know if you would be in
agreement to a mediator or settlement judge to assist in this matter. If not, please provide me with date that we can
engage in settlement talks before the March 26, 2021 deadline. Also, please confirm that Schneider, Fernandez, and
Lindsay have separate legal counsel for the settlement discussions due to the conflicts.

Best regards,
Jody L. Broaddus

Partner and Supervising Civil Attorney
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 14 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 15 of 18

 

Heather Wilson

From: Jody Broaddus

Sent: Thursday, March 4, 2021 8:08 AM

To: JOSEPH POPOLIZIO

Ce: lan Beck; Heather Wilson; Julie Wanner; Justin Ackerman
Subject: RE: Wheatcroft v. Glendale, et. al.

Joe,

Your email below claims you wrote me twice regarding the conflict issue. However, we only received one letter which
was dated 1/29/2021, and | sent a response to that letter on 2/1/21, but did not receive any response until you
responded to my 2/24/21 on 3/1/21. To date, you have continued to refuse to provide separate counsel due to the
conflict. Also, as pointed out in my email below, we requested the officers each have separate counsel for the
settlement conference due to the conflict. In addition to settlement matters, there are evidentiary matters that highly
conflict with the City of Glendale that we want to discuss with the officers. We have been asking for contact info for
separate counsel since January, but to no avail. Therefore, given the nature of the conflict between each officer and the
City of Glendale as to the matters we wish to discuss with each officer, and based on the advice of ethic’s counsel, we
will proceed with a motion with the court on this issue.

The availability of a mediator may be an issue given the 3/26 deadline. Also, | think we need a mediator who is
knowledgeable about civil rights claims. For example, Steve Scott conducted a mediation on one my civil rights cases in
the past, but he admittedly was not well versed on civil rights claims which made settlement efforts very difficult. We
are reaching out to potential mediators as to availability and will provide you with those names of persons who can fit
within the time limitation. Meanwhile, please provide me with names of those you think would be good for this case
and would be able to conduct a mediation by the 3/26 deadline.

Finally, | do not think running up attorneys’ fees and costs to file summary judgment motions is necessary before
complying with the Court’s 3/26 deadline to complete the settlement conference, as | believe each side is well versed on
the issues and the evidence. Further, | highly question the propriety of summary judgment motions given the nature of
the claims and the evidence, but we can address that issue if and when the time comes. Based on my experiences over
the past 20 years of practice, | have come across numerous situations where attorneys feel the need to file summary
judgment motions regardless of the existence of questions of fact that would preclude summary judgment. | don’t know
if they were just trying to unnecessarily run up their clients’ bill, increase work for opposing counsel at the expense of
judicial resources, or they just think that they are supposed to do so regardless of the evidence.

Best regards,
Jody L. Broaddus

Partner and Supervising Civil Attorney
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 16 of 18

EXHIBIT
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21

Josepu J. Porouizio*
TELEPHONE: (602) 263-1741
Fax: (602) 200-7876

E-MAIL: JPOPOLIZIO@JSHFIRM.COM

“ALSO ADMITTED IN CONNECTICUT
AND WASHINGTON, D.C,

WILLIAM R. JONES, JR. (1939 - 2017)
WILLIAM D. HOLM

ROBERT R. BERK

CRISTINA M. CHAIT

JOHN M. DICARO

GORDON LEWIS

KATHLEEN §. ELDER

JEREMY C. JOHNSON

DANIEL O. KING

CHRISTOPHER G.STUART (OF CouNsEL)
ELIZABETH A. GILBERT

F. KYLE ROBERTSON

AMELIA A. ESBER

KEITH D. COLLETT

NICOLAS T. MARTINO

CLARISSA B. REIMAN

JOSEPH E. LEVERENCE

JOEL D. BRODFUEHRER

J. RUSSELL SKELTON
MARK D. ZUKOWSKE
JAMES P. CURRAN:
MICHAEL A. LUDWIG
WILLIAM &. CARAVETTA III
RYAN J. MCCARTHY
DOUGLAS RB. CULLINS
MICHELE MOLINARIO
BRANDI C. BLAIR
PATRICK C. GORMAN
KENNETH L. MOSKOW
ANDREW I. CLARK

JOEL W. HABBERSTAD
RAVIV. PATEL

BRENDAN A. MELANDER
NICOLE M. PREFONTAINE
PETRA L. EMERSON
MICHAEL C. STONE

SY JONES.

SKELTON &
HOCHULI, PLC.

EDWARD G. HOCHULI (OF Counset)

GEORGIA A. STATON
STEPHEN A. BULLINGTON
JEFFERSON T. COLLINS

F. RICHARD CANNATA, JR,
J. GARY LINDER

A. BLAKE DELONG
CHARLES M. CALLAHAN

ASHLEY VILLAVERDE HALVORSON

CHELSEY M. GOLIGHTLY
ALEXANDER R. LACROIX
DAVID C. POTTS

JOHN M. GREGORY
BRIAN J. RIPPLE
MATTHEW S. BARNEY
EVANN M. WASCHUK
ANNE E. HOLMGREN
MARIAH L. LOGAN

A. MELVIN McDONALD
MICHAEL E. HENSLEY
JAMES J. OSBORNE
DAVID S. COHEN

MICHAEL W. HALVORSON

SANFORD K. GERBER
LORIL. VOEPEL
KEVIN K. BROERMAN
ERIK J. STONE
DIANA J, ELSTON
CLARICE A. SPICKER
JOHN D. LIERMAN
CORY E. TYSZKA
KIMBERLY K. PAGE

ALEJANDRO DO. BARRIENTOS

BRIAN I. CUEVAS

MATTHEW B, BALTIERRA

ALEXIS N. TINUCCI

Page 17 of 18

40 North CENTRAL AVENUE
Suite 2700

PHOENIX, ARIZONA 85004
PHONE: (602) 263-1700
Fax: (602) 651-7599
WWW. JSHFIRM.COM

DONALD L. MYLES, JR.
JOHN T. MASTERSON
EILEEN DENNIS GILBRIDE
PHILLIP H. STANFIELD
JOSEPH J. POPOLIZIO
DONN C. ALEXANDER
JOSHUA M. SNELL

DAVID L. STOUT, JR.

R, CHRISTOPHER PIERCE
JONATHAN P. BARNES
JOHN A.KLECAN (OF CounseL)
JUSTIN M. ACKERMAN
ERICA J. SPURLOCK
DEREK R. GRAFFIOUS
STEPHEN F. BEST

IAN C, BECK

ANNELISE M. DOMINGUEZ
JOSHUA F. DUNFORD

SAMANTHA E. COTE KATHRYN L. HUNNICUTT ANNE-GRACE REULE CAMILLA B. PORTER KRISTIN W. BASHA

March 5, 2021

Via Email Only
Jody L. Broaddus, Esq.

Attorneys For Freedom
3185 South Price Road
Chandler, AZ 85248

Re: Johnny Wheatcroft, et al. v. City of Glendale, et al.
United States District Court Case No. 2:18-cv-02347-MTL

Dear Jody:
I hope this letter finds you and yours well and staying safe and healthy.

In response to your March 4, 2021 email, you have neither articulated the
“evidentiary matters” which you claim create a “non-waivable conflict” requiring my
withdrawal, nor the “non-waivable conflict” itself, despite my requests. Rather, you have
essentially told me that you want to remove me to have access to my clients without me.
Therefore, since you have failed to provide the requested explanation and have indicated that you
will be filing a motion to disqualify me, I will await your motion and then respond. Please note,
that | am compelled to tell you that if, after review, your motion appears to be frivolous, I will
seek sanctions associated with responding to the motion, including time spent attempting to

9202094. |
Case 2:18-cv-02347-MTL Document 233-1 Filed 03/10/21 Page 18 of 18

JONES, SKELTON & HOCHULI, P.L.C.

Page 2

determine the basis of this undefined non-waivable conflict and the undefined evidentiary
matters from which it supposedly stems.

In addition, pursuant to the Court’s Order, March 26, 2021 is both the deadline for
dispositive motions and good faith settlement talks. I will be filing a Motion for Summary
Judgment by that deadline and am willing to engage in settlement talks March 22-26, with my
preference at this time being March 24, 2021. Please advise as to your availability.

However, | also share your concern that informal settlement talks would prove
futile. Thus, as I have previously indicated, I agree that mediation with a private mediator is
necessary. In any event, mediation will not occur before the dispositive motion deadline,
although I thank you for your recent efforts to arrange mediation. While you may “highly
question the propriety of summary judgment motions” in this case, | respectfully disagree.
Defendants’ prospective Motion for Summary Judgment is not only proper, but it will play a
vital role in educating any mediator and, frankly, the parties in their analysis of the claims and
defenses presented in this action.

Nevertheless, after the dispositive Motion deadline and, preferably. after the
Motion is fully briefed, | am not opposed to proceeding to mediation with Judge Skelly.
However, this case is one that will require a full day of mediation given the number and
complexity of issues. The prospective viewing of video would alone extend the time necessary
for mediation beyond one-half day. As for other mediators in addition Judge Skelly, Craig
Phillips and David Damron are also acceptable. Both are knowledgeable regarding 42 U.S.C.
Section 1983, and I am informed that Mr. Damron actually has tried law enforcement civil rights
cases while in practice.

Jody, 1 look forward to your response and the opportunity to respond to the
motion you intend to file. In the meantime, enjoy your weekend and stay safe and healthy!

Sincerely,

Joseph J. Popolizio
For the Firm

JJP/mw

9202094. |
